Chester B. Winthrop & Co. (hereinafter Winthrop) is a general contracting and construction management company which supervised the conversion of a barn into a residence in the Village of Ilion, Herkimer County. As part of this project, Winthrop hired claimant to perform certain carpentry work. Because claimant left this job to return to college, the Board denied his application for unemployment insurance benefits. The Board further found that claimant was Winthrop’s employee, not an independent contractor, and, therefore, assessed *924Winthrop for additional unemployment insurance contributions. Winthrop challenges the Board’s decision, arguing that the Board’s assessment of additional contributions is inconsistent with its finding that claimant was disqualified from receiving benefits.
We disagree. The evidence concerning the circumstances under which claimant stopped working for Winthrop did not compel the Board to conclude that he was an independent contractor. Rather, as it was within the Board’s province to accept such part of claimant’s testimony it deemed reliable, it could choose to credit his testimony that Winthrop exercised direction and control over various aspects of his work. Accordingly, we find no reason to disturb the Board’s decision.
Mikoll, J. P., White, Casey, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.